Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 03, 2019

The Court of Appeals hereby passes the following order:

A19D0386. SAMUEL ANKRAH v. DOREEN LAWRENCE.

        Samuel Ankrah filed a petition for legitimation of the parties’ two minor
children, who attend boarding school in Ghana. Doreen Lawrence filed a counterclaim
for custody. After a temporary hearing, the trial court awarded primary physical
custody to Lawrence. Thereafter, Ankrah filed a motion for reconsideration. The trial
court appointed a guardian ad litem. At a hearing in October 2018, the trial court orally
denied Ankrah’s motion for reconsideration. After the hearing, Ankrah dismissed his
petition. He also filed a motion to vacate the court’s order appointing a guardian ad
litem. In January 2019, Lawrence filed a motion for attorney fees pursuant to OCGA
§ 9-15-14 (a) regarding the reconsideration motion and the motion to vacate the order.
The trial court granted the motion and ordered Ankrah’s counsel to pay $2,500 in
attorney fees. Ankrah then filed this application for discretionary appeal. Lawrence
has filed a motion to dismiss the application and for Rule 7(e) (2) sanctions.
      Generally, a party must follow the discretionary appeal procedures to appeal the
award of OCGA § 9-15-14 attorney fees. See OCGA § 5-6-35 (a) (10). Here,
although Ankrah dismissed his petition, Lawrence’s counterclaim remains pending
below. Because no final judgment has been entered, the order Ankrah seeks to appeal
is interlocutory. See Eidson v. Croutch, 337 Ga. App. 542, 544 (788 SE2d 129)
(2016). Consequently, in order to obtain appellate review, Ankrah was required to
follow the interlocutory appeal procedure set forth in OCGA § 5-6-34 (b), including
obtaining a certificate of immediate review. See Bailey v. Bailey, 266 Ga. 832, 833
(471 SE2d 213) (1996); see also Scruggs v. Ga. Dept. of Human Resources, 261 Ga.
587, 588-589 (1) (408 SE2d 103) (1991). Although Ankrah filed an application for
discretionary appeal, as described in OCGA § 5-6-35, compliance with that procedure
does not excuse a party seeking appellate review of an interlocutory order from
complying with the additional requirements of OCGA § 5-6-34 (b). See Bailey, 266
Ga. at 833. Ankrah’s failure to follow the interlocutory appeal procedures deprives
this Court of jurisdiction of this application. Accordingly, Lawrence’s motion to
dismiss is GRANTED, and this application is hereby DISMISSED. Lawrence’s
request for a frivolous application penalty pursuant to Court of Appeals Rule 7 (e) (2)
is DENIED.



                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  04/03/2019
                                                I certif y that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.